Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2021 has been entered.
Amendments of Claims 1 and 31 are acknowledged. 

Claim Objections
Claim 40 is objected to because of the following informalities:  
The Claim reads “said gas inserted”. The Examiner considers that it should read –said gas introduced--, since Claim 31 indicates that the gas is being introduced, not inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 reads “wherein said second opening is connected to a regulator” while Claim 1 already reads “said second opening is connected to a regulator”.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 31, and 45 to 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegman (US 6102088).
Regarding Claims 1 and 6:
Wegman discloses a system for packaging powders comprising: 
a hopper adapted for receiving the powders and a first tube comprising an inlet connected to said hopper (Figure 14, part 414 receiving powder 12 will be considered the hoper and tube 514 will be considered the first tube),
wherein said first tube internally comprises a screw conveyor configured so as to rotate about an axis inside said first tube so as to convey the powders towards an outlet of said first tube (Figure 14, Auger 440 will be considered the screw conveying powder 12), 
wherein said first tube is made of filtering material and is arranged inside a second tube so as to make a gap between said first tube and said second tube, said gap being configured so as to be able to 
wherein said second tube comprises a first opening configured to be able to suck air from said gap and from said hopper (Figure 14, vacuum valve port 516); and wherein said second tube further comprises a second opening coupled to said gap between said first tube and said second tube configured to be able to blow air inside said gap and said second opening is connected to a regulator capable of adjusting the amount of gas to be blown inside the gap depending on the desired degree of compacting of the powders (Column 14, lines 45 to 51, Figure 14, compressed air source 464 is connected to the gap at 462 and may include a valve (not shown) to regulate the amount of air in order to form a proper boundary layer of flowing air 432 to optimize the flow of toner 12 through nozzle assembly 430).

Note that a proper rejection of this claim could have been done considering 532 as the “second opening”.

Regarding Claim 2 and 45:
Wegman discloses that the first opening is positioned a first distance from the inlet of said first tube less than half of a total length of said first tube (Figure 14, measuring the first tube from the top of housing 510 to nozzle end 496, surely the first opening 516 is located at a distance less than half of a total length of said first tube).

Regarding Claim 5 and 46:
Wegman discloses that said second opening is positioned a distance from the inlet of said first tube greater than half of a total length of said first tube (Figure 14, the second opening is placed closer to the discharge than to the inlet).

Regarding Claim 31:
Wegman discloses a method for packaging powders in containers through a system that conveys the powders through a hopper and a first tube connected to said hopper towards the containers (Figure 

Regarding Claims 47 and 48:
Wegman discloses a system for packaging powders comprising: 
	a hopper adapted for receiving the powders and a first tube comprising an inlet connected to said hopper and an opposing outlet (Figure 14, part 414 receiving powder 12 will be considered the hoper and tube 514 will be considered the first tube with an outlet at nozzle end 496),
	a screw conveyor configured so as to rotate about an axis inside said first tube so as to convey the powders towards an outlet of said first tube (Figure 14, Auger 440 will be considered the screw conveying powder 12), 
	wherein said first tube is made of filtering material and is arranged inside a second tube so as to make a gap between said first tube and said second tube, said gap being configured so as to be able to be sealed (Figure 14, tube 514 is porous, vacuum valve assembly housing 510 which surrounds vacuum valve chamber 512 and nozzle plenum 462 will be considered the second tube, and valve chamber 512 and nozzle plenum 462 will be considered the gap), said gap having an upper and a lower seal (Figure 14, the upper seal would be at the upper end of vacuum chamber 512 while the lower seal would be at the nozzle 496 just above vacuum port 470),
	wherein said second tube comprises a first opening configured to be able to suck air from said gap and from said hopper adjacent to the inlet (Figure 14, vacuum valve port 516); and wherein said second tube further comprises a second opening coupled to said gap between said first tube and said second tube adjacent to the outlet, configured to be able to blow air inside said gap and said second opening is connected to a regulator capable of adjusting the amount of gas to be blown inside the gap depending on the desired degree of compacting of the powders (Column 14, lines 45 to 51, Figure 14, compressed air source 464 is connected to the gap at 462 and may include a valve (not shown) to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wegman (US 6102088).
Regarding Claim 3:
Wegman discloses that said first opening is connected to a vacuum source, but not specifically a vacuum pump. Since a vacuum pump is well-known and commonly used as vacuum source it would be obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a vacuum pump as a vacuum source.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wegman (US 6102088) in view of Kumakura (US 2014/0238536).
Regarding Claim 40:
As discussed above for claim 31, Wegman discloses the invention as claimed.
Wegman does not disclose if the gas inserted is an inert gas.
Kumakura teaches replacing the air being sucked out with an inert gas such as nitrogen so oxidization and solidification of the powder or granular material are prevented and the quality of the powder or granular material may be maintained constant for a long term.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Kumakura and replace the air being sucked out with an inert gas such as nitrogen so .

Claims 8 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wegman (US 6102088) as applied to Claims 1 and 31, in view of Auer (US 20040237543) or in the alternative Poole (US 2007/0131707).
Regarding Claims 8 and 41:
As discussed above for claims 1 and 31, Wegman discloses the claimed invention.
Wegman does not disclose one or more temperature detectors to detect the a temperature of one or more components of the system, wherein the system is configured to adjust one or more of the physical parameters from temperature, pressure or relative humidity of the air introduced through said second opening based on the temperature detected.
Auer teaches a method for directly cooling fine-particle, powder-form solid substances before they are filled into bulk material packaging by using a cooling medium provided in the form of cold gases obtained such as nitrogen obtained from liquid nitrogen, in particular to be used to avoid damage to bulk material packaging, due to an overly high temperature of the solid substances (paragraphs 4 and 34) and in particular reducing the temperature of the powder from about 200 degrees Celsius to about 70 degrees Celsius (Paragraph 35). Auer does not mention specifically the use of temperature sensors, but to control temperature to a desired range some kind of temperature sensor is necessary.

Additionally Poole teaches a similar powder dispenser module and powder dispensing method that includes a closed loop control of the transport gas including a gas conditioning unit to control the relative humidity, the temperature, or both, of the transport gas (paragraphs 10 and 83) for dispensing precisely-controlled quantities of powder into containers.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Wegman the teachings of Auer and provide a cooling medium to the gas applied at the second opening to lower the temperature of the powder and avoid damage to the equipment or the containers bulk .
Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references on the record disclose that inside said second tube there is a spiral configured so as to convey air from said second opening to said first opening. 

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims over Kumakura (US 2014/0238536) in view of Wegman (US 6098677) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Without admission of the validity of the arguments and after reviewing the references on the record, the Examiner considered that it was more appropriate to prepare a new rejection using Wegman (US 6102088) as the main reference.
Claim 7 is considered as Allowable subject matter.
The Examiner considers that a better explanation on how the adjusting the degree of compacting of the powders and to partially compensate for the air sucked through the first opening are achieved would maybe differentiate the invention from the prior art. The Examiner is open to an interview at the convenience of the Applicant to advance prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731